Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 28, 2016

The Court of Appeals hereby passes the following order:

A16D0420. LAMAR RUSSELL JOHNSON v. THE STATE.

      In 2005, a jury convicted Lamar Russell Johnson of multiple offenses,
including armed robbery, hijacking a motor vehicle, kidnapping, and false
imprisonment.1 In June 2016, Johnson filed this application titled “Motion to Vacate
Void Judgment” with this Court, in which he seeks to challenge his convictions and
his imprisonment as unconstitutional.2 From the limited materials submitted in his
application, it appears that Johnson has not filed any motion to vacate a void
judgment with the trial court, and the trial court has not issued any order on such a
motion.
      This Court is for the correction of errors, and we will not consider issues on
which the trial court has not ruled. Ward v. State, 299 Ga. App. 826, 827 (683 SE2d
894) (2009). Given the absence of a trial court order, we have nothing to review.
Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d 831) (2010). Accordingly,
Johnson’s application is hereby DISMISSED.




      1
       The jury also convicted Johnson of possession of a firearm during the
commission of a crime, but this Court reversed that conviction on appeal. See
Johnson v. State, 309 Ga. App. 655, 656 (1) (710 SE2d 857) (2011).
      2
        Johnson originally filed his application with the Georgia Supreme Court,
which transferred the case to this Court after finding it lacked jurisdiction.
Court of Appeals of the State of Georgia
                                     06/28/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.